Citation Nr: 1543536	
Decision Date: 10/09/15    Archive Date: 10/13/15

DOCKET NO.  09-17 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. R. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to February 1971.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision, which, in pertinent part, a denied claim for service connection for hypertension.
 
In June 2013, the Veteran testified at a Videoconference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the electronic claims file.
 
This case was remanded in September 2013 for additional development.  It is again before the Board for further review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

This case was remanded in September 2013, in order to obtain additional service treatment records and to obtain an opinion, in part, as to whether the Veteran's hypertension was aggravated by his service-connected posttraumatic stress or diabetes mellitus, type 2.  

Specifically, the Board's instructions were to take appropriate steps to obtain records of induction and/or preinduction examinations said to have been undertaken approximately in 1966 or 1967 at Maxwell Air Force Base in Montgomery, Alabama, or alternative records for the Veteran through official channels including the NPRC or any other appropriate source, and including the appellant, as per the procedures set forth in VA Adjudication Procedure Manual, Manual M21- 1, Part III, paragraph 4.25(c) and 4.29, if so warranted. 
The record includes a November 2013 Formal Finding on the Unavailability for records of induction and/or preinduction examinations in 1966 or 1967 at Maxwell Air Force Base.  In this memo, it was noted that records of induction and/or preinduction examinations in 1966 or 1967 had been requested from the NPRC in September 2013.  The response received was negative for records.  In addition, a 10 Day Notification Letter for Records Not Received sent to Veteran in September 2013 did not result in any additional records.  

However, the Board notes that the Veteran submitted letters from his mother and brother, each attesting to their knowledge that the Veteran had migraines with high blood pressure prior to his entrance into service.  See November and December 2013 letters.

These records may reflect evidence of a preexisting hypertension and are therefore pertinent to the Veteran's claim.  While it is unclear whether these records exist, the Board finds that sufficient information has been provided to warrant further efforts to obtain these records. Therefore, the Board finds that further efforts should be made to retrieve these records from alternate sources, including the Veteran's service department and Maxwell Air Force Base.  See Washington v. Nicholson, 19 Vet. App. 362 (2005) (where service treatment records are missing, VA also has a duty to search alternate sources of service records).  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The requested VA medical opinion was provided in November 2013.  The examiner opined that hypertension was not aggravated beyond its natural progression due to PTSD or diabetes mellitus. It was noted that hypertension preexisted diabetes mellitus, type 2 by approximately 11-25 years.  The examiner found that there was no objective evidence of diabetic nephropathy causing secondary hypertension.  She opined that the preponderance of available medical evidence and expertise did not support aggravation or proximate cause of hypertension as due to the Veteran's service-connected disabilities. The examiner stated that other risk factors for essential hypertension in this Veteran include strong family history, longstanding smoking history, hyperlipidemia, drug abuse (cocaine and marijuana) and natural age. 

However, the Board finds that this opinion is inadequate for the following reasons.  The examiner concluded that there was no objective evidence of diabetic nephropathy causing secondary hypertension, without explaining this finding-whether diabetic neuropathy would be the only way that diabetes mellitus, type 2 would cause or aggravate hypertension.  In addition, while the examiner noted that the preponderance of available evidence did not support aggravation or proximate cause of hypertension as due to service-connected disabilities, the examiner did not address PTSD specifically, and did not identify the evidence she relied on in rendering the opinion or explain her opinion, except to state other potential causes of hypertension.  

Finally, in finding that there was no clear and unmistakable evidence that hypertension preexisted service, the examiner did not address the lay statements submitted by the Veteran to the affect that the Veteran's hypertension preexisted service.  

As such, an addendum opinion is necessary to address these issues.

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate steps to obtain records of induction and/or preinduction examinations said to have been undertaken approximately in 1966 or 1967 at Maxwell Air Force Base in Montgomery, Alabama from sources other than the NPRC, including, but not limited to, the Veteran's service department and Maxwell Air Force Base.  Any additional records obtained should be associated with the claims file. If there are no records, the AOJ should so specifically find and the documentation used in making that determination should be set forth in the claims file.

2.  Following the completion of the above, the entire claims file, to include a complete copy of the remand, should be returned to the examiner who provided the November 2013 VA opinion for hypertension to obtain the following addendum opinions.  If this examiner is no longer available the claims file should be associated with the appropriate medical professionals. After review of the evidence in the claims file and electronic record, the physician should offer an opinion, consistent with sound medical principles, as to the following:
 
(a) Does the evidence clearly an unmistakably (undebatably) show that hypertension pre-existed the Veteran's period of military service? If any diagnosed hypertension is undebatably shown to have preexisted military service, explain why and indicate whether there was (1) a pathological worsening of the preexisting condition during any period of active service, and (2) if so, was the increase in severity due to the 'natural progress' of the disorder or was the increase beyond that which would be considered the 'natural progress' of the disorder?  The examiner must address the November and December 2013 letters from his mother and brother, each attesting to their knowledge that the Veteran had migraines with high blood pressure prior to his entrance into service, and any pre-induction examinations (provided prior to February 1969, in 1966 or 1967).  If the evidence indicates that there clearly (undebatably) was not an increase, please explain this.
 
(b) Provide an opinion as to whether is it at least as likely as not (50 percent or greater probability) that hypertension was aggravated (permanently worsened beyond normal progression) by either his service-connected PTSD or diabetes mellitus.  If the examiner finds hypertension is aggravated by PTSD or diabetes mellitus, the examiner should provide an opinion as to the baseline level of severity of the hypertension prior to the aggravation. In rendering this opinion, the examiner should explain the finding that there was no objective evidence of diabetic nephropathy causing secondary hypertension.  In addition, the opinion and rationale should address PTSD.  The examiner must identify and explain the evidence relied on in rendering the opinion.  Merely stating other potential causes of hypertension does not make the opinion adequate.  

The examiner must provide a rationale for each opinion given.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered. 

The absence of evidence of treatment for hypertension in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

The examiner is advised that the Veteran and other lay people are competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the November and December 2013 letters from his mother and brother, he or she must provide a reason for doing so.
3.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




